Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/05/2021 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 3, 9, and 14 and added claims 15-20. Claims 1-20 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 02/05/2021 have been fully considered.

Claim Rejections
35 USC 103
Amended Claims 1 and 9
On page(s) 6-7 of the Response, the Applicant asserts Lacouture does not disclose an anti-backflow device for avoiding or minimizing fluidic flow from the downstream pipe toward the upstream pipe. Lacouture certainly does not disclose an anti-backflow device that has at least one constriction with a reduced flow-section relative to the downstream pipe. Lacouture does not deal with the technical problem of anti-backflow, and therefore one of ordinary skill in the art confronted with this technical problem would not have had any incentive to look at Lacouture. 
The Examiner disagrees with the Applicant’s argument.  
First, the Applicant incorrectly asserts that Lacouture does not disclose an anti-backflow device for avoiding or minimizing fluidic flow from the downstream pipe toward the upstream pipe. Further, the Applicant incorrectly asserts Lacouture certainly does not disclose an anti-backflow device that has at least one constriction with a reduced flow-section relative to the downstream pipe. The present application discloses that the anti-backflow device may be 1) a check valve, 2) at least on chicane, or 3) a constriction.  As stated in the Office Action, Lacouture discloses a calibrated orifice 23, which is a constriction. Fig. 1 clearly shows the constriction.  Further, in Para [0018], Lacouture discusses orifice and, in Para [0019], Lacouture further describes it as a “neck,” which is defined by Merriam Webster as a relatively narrow part suggestive of a neck: such as the constricted end of a bottle.  
Second, the Applicant asserts Lacouture does not deal with the technical problem of anti-backflow, and therefore one of ordinary skill in the art confronted with this technical problem would not have had any incentive to look at Lacouture. Whether or not Lacouture is attempting to solve the technical problem of anti-backflow is irrelevant.  MPEP 2112 II states that an inherent feature does not need to be recognized at the time of the invention.  Here, the Applicant claims an anti-backflow device in a dosing system and, as discussed above, Lacouture discloses an anti-backflow device in a dosing system. 

In light of the preceding, the Applicant’s arguments have been fully considered but they are not persuasive.

Current Objections and Rejections
Drawings
Claimed features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, in claim 5 the “wherein the at least one anti-backflow device comprises a check valve” in combination with the constriction of claim 1 must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.

35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5
Claim 5 is rejected because a constriction is offered as an alternative to the check valve.  The Specification does not disclose the combination of a constriction and a check valve.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim(s) 1-3, 5-6, 8-11, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102009013260 to Kaufmann et al. (Kaufmann) in view of US Patent Publication 20140041729 to Lacouture et al. (Lacouture).
Claim 1
Regarding Claim 1, Kaufmann discloses [a]n injector for injecting a gaseous reducing agent into an exhaust gas stream of an internal combustion engine (See Kaufmann line 14), the injector comprising: 
at least one injection nozzle (See Kaufmann injection point 4);
a dosing system to provide a dosed flow of reducing agent to the at least one or each injection nozzle (See Kaufmann lines 31-32); and 
an injection line (See Kaufmann fluid line 2) fluidically connecting the dosing system to the at least one or each injection nozzle,
wherein the injection line comprises an upstream pipe fluidically connected to the dosing system, at least one downstream pipe fluidically connected to a respective injection nozzle
Kaufmann discloses all of the essential features of the claimed invention except
at least one anti-backflow device to avoid or minimize fluidic flow from the at least one or each downstream pipe toward the upstream pipe, and 
wherein the at least one anti-backflow device has at least one constriction with a reduced flow-section relative to the at least one downstream pipe.
However, Lacouture teaches 
(See Lacouture calibrated orifice 23) to avoid or minimize fluidic flow from the at least one or each downstream pipe toward the upstream pipe, and 
wherein the at least one anti-backflow device has at least one constriction with a reduced flow-section relative to the at least one downstream pipe.
Lacouture discloses that a metering valve may be formed in the passage section of the metering valve 21 itself (See Lacouture Para [0111]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Lacouture to modify Kaufmann’s metering valve to include a reduced flow-section to effectively control the flow of dosing agent (See Lacouture Para [0111]).

Claim 2
Regarding Claim 2, Kaufmann, as modified by Lacouture, discloses [t]he injector of claim 1, wherein the at least one anti-backflow device is configured to allow fluidic flow from the upstream pipe toward the at least one downstream pipe (Claim 2 merely adds functional language, it does not add any structure which distinguishes it from claim 1.  MPEP 2173.05 (g) states that a claim term is functional when it recites a feature “by what it does rather than by what it is.”  Further, MPEP 2114 explains that "while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function."). 

Claim 3
Regarding Claim 3, Kaufmann discloses [t]he injector of claim 1, wherein the at least one constriction has a reduced flow-section (See Lacouture calibrated orifice 23) relative to the upstream pipe and comprises a pinched pipe section that connects the at least one downstream pipe and the upstream pipe (A pinched pipe is merely another way of saying a “constriction.”  Indeed the Specification describes that the constriction 58 is, for example, formed by a pinching of the injection line.  As such, the claim merely describes a product by process. To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See MPEP § 2113.)).

Claim 5
Regarding Claim 5, Kaufmann, as modified by Lacouture, discloses [t]he injector of claim 1, wherein the at least one anti-backflow device comprises a check valve (See Kaufmann check valve 9).

Claim 6
Regarding Claim 6, Kaufmann, as modified by Lacouture, discloses [t]he injector of claim 1, except comprising a heater (See Kaufmann lines 139-142 and means 10) to heat the at least one anti- backflow device.

Claim 8
Regarding Claim 8, Kaufmann, as modified by Lacouture, discloses [t]he injector of claim 1, wherein the upstream pipe is configured to be heated during working phases of the internal combustion engine (See Kaufmann lines 100-103).
[Kaufmann inherently discloses heating the upstream pipe because, in one embodiment, Kaufmann uses the heat generated by the hot exhaust line to heat the upstream pipe.]
Claim 9
Regarding Claim 9, Kaufmann discloses [a]n exhaust line (See Kaufmann exhaust line 3) for an internal combustion engine (See Kaufmann line 14) comprising: 
a mixer (See Kaufmann lines 115-117) configured to be crossed by an exhaust gas stream produced by the internal combustion engine; 
an injector (See Kaufmann injection point 4) to inject a reducing agent into said exhaust gas stream, the injector comprising at least one injection nozzle; 
a dosing system (See Kaufmann lines 30-32) to provide a dosed flow of the reducing agent to the or each injection nozzle; and 
an injection line (See Kaufmann fluid line 2) fluidically connecting the dosing system to the at least one or each injection nozzle, 
wherein the injection line comprises an upstream pipe fluidically connected to the dosing system, at least one downstream pipe fluidically connected to a respective injection nozzle, 
Kaufmann discloses all of the essential features of the claimed invention except
at least one anti-backflow device (See Kaufmann check valve 9) to avoid or minimize fluidic flow from the at least one or each downstream pipe toward the upstream pipe, and
wherein the at least one anti-backflow device has at least one constriction that comprises a reduced flow-section relative to the at least one downstream pipe, and/or comprises at least one chicane that is located internally within the injection line.
However, Lacouture teaches 
(See Kaufmann check valve 9) to avoid or minimize fluidic flow from the at least one or each downstream pipe toward the upstream pipe, and
wherein the at least one anti-backflow device has at least one constriction (See Lacouture calibrated orifice 23) that comprises a reduced flow-section relative to the at least one downstream pipe, and/or comprises at least one chicane that is located internally within the injection line.
Lacouture discloses that a metering valve may be formed in the passage section of the metering valve 21 itself (See Lacouture Para [0111]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Lacouture to modify Kaufmann’s metering valve to include a reduced flow-section to effectively control the flow of dosing agent (See Lacouture Para [0111]).

Claim 10
Regarding Claim 10, Kaufmann, as modified by Lacouture, discloses [t]he exhaust line of claim 9, wherein the at least one downstream pipe extends from the at least one injection nozzle to the at least one anti-backflow device and comprises an outer portion extending outside the mixer, said outer portion having a length that is less than 2 m (See Kaufmann lines 63-81).
[As in the present application, Kaufmann discloses providing heat upstream of the injection point to the valve device.  Thus, Kaufmann discloses an overlapping range starting from zero up to the anti-backflow device.]
Claim 11
Regarding Claim 11, Kaufmann, as modified by Lacouture, discloses [t]he exhaust line of claim 9, wherein the at least one downstream pipe extends from the at least one injection (See Kaufmann lines 63-81).
[As in the present application, Kaufmann discloses providing heat upstream of the injection point to the valve device.  Thus, Kaufmann discloses an overlapping range starting from zero up to the anti-backflow device.]


Claim 13
Regarding Claim 13, Kaufmann, as modified by Lacouture, discloses [t]he exhaust line of anyone of claim 9, comprising an exhaust pipe (See Kaufmann exhaust line 3) to guide exhaust gas, at least part of the upstream pipe extending close to said exhaust pipe so that the upstream pipe is heated by the exhaust pipe due to exhaust gas flowing through said exhaust pipe (See Kaufmann lines 100-103).

Claim 14
Regarding Claim 14, Kaufmann discloses [a]n automotive vehicle (See Kaufmann lines 85-87) comprising: 
an exhaust line (See Kaufmann exhaust line 3) for an internal combustion engine (See Kaufmann lines 88-90) comprising a mixer (See Kaufmann lines 115-117) configured to be crossed by an exhaust gas stream produced by the internal combustion engine; 
an injector (See Kaufmann injection point 4) to inject a reducing agent into said gas stream (See Kaufmann lines 26-29), the injector comprising at least one injection nozzle; 
(See Kaufmann lines 31-32) to provide a dosed flow of the reducing agent to the at least one or each injection nozzle; and 
an injection line (See Kaufmann fluid line 2) fluidically connecting the closing system to the at least one or each injection nozzle, 
wherein the injection line comprises an upstream pipe fluidically connected to the dosing system, at. least one downstream pipe fluidically connected to a respective injection nozzle, and 
Kaufmann discloses all of the essential features of the claimed invention except
at least one anti-backflow device to avoid or minimize fluidic flow from the at least one or each downstream pipe toward the upstream pipe, and
wherein the at least one anti-backflow device has at least one constriction that comprises a reduced flow-section relative to the at least one downstream pipe, and/or comprises at least one chicane that is located internally within the injection line.
However, Lacouture teaches 
at least one anti-backflow device (See Lacouture calibrated orifice 23) to avoid or minimize fluidic flow from the at least one or each downstream pipe toward the upstream pipe, and
wherein the at least one anti-backflow device has at least one constriction (See Lacouture calibrated orifice 23) that comprises a reduced flow-section relative to the at least one downstream pipe, and/or comprises at least one chicane that is located internally within the injection line.
Lacouture discloses that a metering valve may be formed in the passage section of the metering valve 21 itself (See Lacouture Para [0111]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Lacouture (See Lacouture Para [0111]).

Claim 15
Regarding Claim 15, Kaufmann, as modified by Lacouture, discloses [t]he automotive vehicle of claim 14, wherein the at least one constriction has a reduced flow-section (See Lacouture calibrated orifice 23) relative to the at least one downstream pipe and the upstream pipe, and wherein the at least one constriction comprises a pinched pipe section that connects the at least one downstream pipe and the upstream pipe (A pinched pipe is merely another way of saying a “constriction.”  Indeed the Specification describes that the constriction 58 is, for example, formed by a pinching of the injection line.  As such, the claim merely describes a product by process. To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See MPEP § 2113.)).

Claim 17
Regarding Claim 17, Kaufmann, as modified by Lacouture, discloses [t]he exhaust line of claim 9, wherein the at least one constriction has a reduced flow-section (See Lacouture calibrated orifice 23) relative to the at least one downstream pipe and the upstream pipe, and wherein the at least one constriction comprises a pinched pipe section that connects the at least one downstream pipe and the upstream pipe (A pinched pipe is merely another way of saying a “constriction.”  Indeed the Specification describes that the constriction 58 is, for example, formed by a pinching of the injection line.  As such, the claim merely describes a product by process. To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See MPEP § 2113.)).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102009013260 to Kaufmann et al. (Kaufmann) in view of US Patent Publication 20140041729 to Lacouture et al. (Lacouture), in further view of US Patent Publication 20100064670 to Starck et al. (Starck).

Claim 4
Regarding Claim 4, Kaufmann, as modified by Lacouture, discloses [t]he injector of claim 1, except wherein the at least one anti-backflow device comprises at least one chicane.
However, Starck teaches wherein the at least one anti-backflow device comprises at least one chicane (See Starck Fig. 1 coils 28).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Starck to modify Kaufmann’s injector to include a chicane as a means of reducing vibration (See Starck Para [0035]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102009013260 to Kaufmann et al. (Kaufmann) in view of US Patent Publication 20140041729 to Lacouture et al. (Lacouture), in further view of US Patent Publication 20130098006 to Brueck et al. (Brueck).
Claim 7
Regarding Claim 7, Kaufmann, as modified by Lacouture, discloses [t]he injector of claim 6, except wherein the heater is configured to heat the at least one anti-backflow device during a starting phase of the internal combustion engine.
However, Brueck teaches wherein the heater is configured to heat the at least one anti-backflow device during a starting phase of the internal combustion engine (See Brueck Para [0022]).
Both Kaufman and Brueck disclose the use of a heating device to heat a reducing agent dosing valve.  Brueck further discloses using the heating device to heat the valve at engine start to enable the exhaust gas system to be supplied continuously with reducing agent as early as possible. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Brueck to use Kaufmann’s heating device at startup to reduce the amount of emissions as quickly as possible(See Brueck Para [0022]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102009013260 to Kaufmann et al. (Kaufmann) in view of US Patent Publication 20140041729 to Lacouture et al. (Lacouture), in further view of US Patent Publication 20080022663 to Dodge et al. (Dodge).

Claim 12
Regarding Claim 12, Kaufmann, as modified by Lacouture, discloses [t]he exhaust line of claim 9, except wherein the at least one anti-backflow device is located inside the mixer.
However, Dodge teaches wherein the at least one anti-backflow device is located inside the mixer (See Dodge Fig. 2 check valve 40).
motivated by Dodge to modify Kaufmann’s injector to locate the anti-backflow device inside the mixer to prevent back flow of the aqueous urea solution and/or compressed air (See Dodge Para [0031]).

Allowable Subject Matter
Claims 16 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 16 and 18-19, in claim 16 the prior art of record does not teach:
“at least one chicane that is located internally within the injection line so that a flow path internally within the injection line is sinuous.”
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 20, in claim 20 the prior art of record does not teach:
“wherein a ratio between a flow section of the at least one downstream pipe and a flow section of the at least one constriction is comprised between 4 and 25.”




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746